Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Lee on 09/01/22.

The application has been amended as follows: 

1-15. (Cancelled)

16. (Currently Amended) A cyclone pre-separator for positioning on a particle collecting container, the cyclone pre-separator comprising:
a box-shaped housing having a substantially cuboid shape; and 
a cyclone unit arranged in the housing, the cyclone unit comprising an air inlet, an air outlet, and a particle outlet arranged on a underside of the cyclone pre-separator, 
wherein the housing has an air inlet hose port connected to the air inlet and an air outlet hose port connected to the air outlet, and has lower housing couplers, adapted to provide a releasable, vertically tension-proof coupling to the particle collecting container, when the cyclone pre-separator is positioned on the particle collecting container,
wherein the cyclone unit comprises an inlet cylinder arranged within the box-shaped housing, an air inlet pipe and an air outlet pipe arranged in the box-shaped housing, 
wherein the air inlet pipe provides the air inlet and provides a fluidic connection between the air inlet hose port and the inlet cylinder, and wherein the air outlet pipe provides the air outlet and provides a fluidic connection between the inlet cylinder and the air outlet hose port, 
wherein the air inlet pipe and the air outlet pipe are arranged completely in the box-shaped-housing, and
wherein gaps or spaces are provided between the box-shaped housing and the cyclone unit within the box-shaped housing.

17. (Previously Presented) The cyclone pre-separator according to claim 16, wherein the housing has upper housing couplers, which are adapted to provide, in a state, in which a box-shaped body is stacked on the housing, a releasable, vertically tension-proof coupling to the box-shaped body.

18. (Previously Presented) The cyclone pre-separator according to claim 17, wherein the housing has a removable and/or pivotable cover, which in an open position allows access to the cyclone unit.

19. (Previously Presented) The cyclone pre-separator according to claim 18, wherein the upper housing couplers comprise a rotary latch, arranged on the cover and adapted both for locking the cover and for providing the coupling to the box-shaped body.

20. (Previously Presented) The cyclone pre-separator according to claim 17, wherein the lower housing couplers comprise at least one movably mounted locking element.

21. (Previously Presented) The cyclone pre-separator according to claim 17, wherein the air inlet hose port and the air outlet hose port are arranged on one of the peripheral sides of the housing.

22. (Previously Presented) The cyclone pre-separator according to claim 17, wherein the cyclone pre-separator comprises a socket and/or the housing comprises a socket recess to accept a socket insert.

23. (Previously Presented) The cyclone pre-separator according to claim 17, wherein on the underside of the cyclone pre-separator a groove is provided, which runs along the outer edge of the underside and is adapted to receive the upper edge of the particle collecting container.

24. (Previously Presented) The cyclone pre-separator according to claim 17, further comprising a bow-shaped carrying handle, arranged on the upper side of the housing.

25-30. (Cancelled) 

31. (Previously Presented) The cyclone pre-separator according to claim 17, wherein the upper housing couplers comprise a movably mounted locking element.

32. (Previously Presented) The cyclone pre-separator according to claim 20, wherein the lower housing couplers are provided on longitudinal sides of the housing.

33. (Previously Presented) The cyclone pre-separator of claim 16, wherein the box-shaped housing has four peripheral walls aligned orthogonally to each other.

34. (Previously Presented) The cyclone pre-separator of claim 33, wherein the air inlet hose port and the air outlet hose port are arranged on the same peripheral wall of the box-shaped housing.

35. (Previously Presented) The cyclone pre-separator of claim 34, wherein the air inlet hose port and the air outlet hose port are openings within the same peripheral wall of the box-shaped housing.

36. (Previously Presented) The cyclone pre-separator of claim 18, wherein the cover forms the entire upper side of the box-shaped housing.

37-39. (Cancelled) 

40. (Previously Presented) The cyclone pre-separator of claim 19, wherein the rotary latch has a T-shaped form.

41. (Previously Presented) The cyclone pre-separator of claim 19, wherein the rotary latch can be rotated in at least three different positions.

42. (Currently Amended) A cyclone pre-separator for positioning on a particle collecting container, the cyclone pre-separator comprising:
a box-shaped housing having a polygonal shape; and 
a cyclone unit arranged in the housing, the cyclone unit comprising an air inlet, an air outlet, and a particle outlet arranged on a underside of the cyclone pre-separator, 
wherein the housing has an air inlet hose port connected to the air inlet and an air outlet hose port connected to the air outlet, and has lower housing couplers, adapted to provide a releasable, vertically tension-proof coupling to the particle collecting container, when the cyclone pre-separator is positioned on the particle collecting container,
wherein the cyclone unit comprises an inlet cylinder arranged within the box-shaped housing, an air inlet pipe and an air outlet pipe arranged in the box-shaped housing, 
wherein the air inlet pipe provides the air inlet and provides a fluidic connection between the air inlet hose port and the inlet cylinder, and wherein the air outlet pipe provides the air outlet and provides a fluidic connection between the inlet cylinder and the air outlet hose port, 
wherein the air inlet pipe and the air outlet pipe are arranged completely in the box-shaped-housing, and
wherein gaps or spaces are provided between the box-shaped housing and the cyclone unit within the box-shaped housing.	

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Amended claims 16 and 42 include structures which are neither anticipated by, nor obvious over prior art of record.  Claims 17-24, 31-36 and 40-41 depend on claim 16; and hence are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773